opinion of the court
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the judgment of Supreme Court reinstated.
A final revocation hearing was held on May 19, 1982, within the 90-day period prescribed by the statute (Executive Law, § 259-i, subd 3, par [f], cl [i]), in consequence of which relator’s parole was revoked. No challenge is now addressed to that determination. Inasmuch as on his return from California, on March 23,1982 relator waived his right to a preliminary parole revocation hearing,* he thereby effectively waived his right to challenge the board’s failure to afford him a timely preliminary hearing as well as his right to relief in consequence of its failure to do so. The writ of habeas corpus should therefore be dismissed.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order reversed, without costs, and judgment of Supreme Court, Westchester County, reinstated in a memorandum.

 Relator has not shown that at the time he had, or had requested, counsel in New York.